Citation Nr: 0840274	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease 
and residuals of a myocardial infarction, also claimed as 
secondary to a service-connected respiratory disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.  The claim was remanded for development in October 
2006.  In August 2008, the veteran testified before the Board 
at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for coronary artery 
disease and residuals of a myocardial infarction, also 
claimed as secondary to a service-connected respiratory 
disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

The veteran contends that he has coronary artery disease and 
residuals of a myocardial infarction that are related to his 
service.  He further contends that coronary artery disease 
and residuals of a myocardial infarction are related to his 
service-connected paralysis of the left hemidiaphragm with 
chronic obstructive pulmonary disease.
The veteran's service medical records are void of a diagnosis 
of coronary artery disease.  However, post-service medical 
records indicate diagnoses of and treatment for coronary 
artery disease and a myocardial infarction.

While the veteran in this case has already been afforded VA 
examinations, it does not appear that a VA examiner has yet 
been aksed to render an opinion as to whether the veteran's 
heart disability is related to hise service, or to any 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that a VA examination and 
etiological opinion are necessary to determine whether any 
current heart disability is related to the veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any coronary artery disease and residuals 
of a myocardial infarction.  Any further 
indicated studies must also be conducted.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
examiner should provide the rationale for 
any opinion provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any heart disability, 
including coronary artery disease and 
any residuals of a myocardial 
infarction.

(b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current heart disability was 
incurred in or aggravated during the 
veteran's service?

(c)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current heart disability is 
due to or the result of the veteran's 
service-connected respiratory 
disability?

(d)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current heart disability is 
aggravated (permanently increased in 
severity beyond the natural progression 
of the disease) by the veteran's 
service-connected respiratory 
disability?

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

